— Judgment, Supreme Court, Bronx County, rendered August 5, 1977, convicting defendant, on his plea of guilty, of attempted robbery, first degree, and sentencing him to an indeterminate term of imprisonment of 1 to 10 years, unanimously modified, on the law, to reduce the maximum portion of the sentence to nine years, and otherwise affirmed. The District Attorney consents to the modification which is necessary to implement the court’s promise to abide by the plea bargain as to the maximum term that would be imposed at sentence. Concur — Fein, J. P., Sandler, Bloom and Ross, JJ.